Citation Nr: 0532253	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  05-03 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a left inguinal hernia, and if so, whether the 
claim should be granted.

2.  Entitlement to service connection for residuals of dental 
trauma for compensation purposes.

3.  Entitlement to service connection for residuals of 
injuries of the neck, shoulders, knees, and low back.

4.  Entitlement to service connection for facial scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from February 1943 to February 
1946. 

This case comes before the Board of Veterans Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The Board notes that in the August 2004 rating decision the 
RO also denied service connection for kidney stones, granted 
a total disability rating based on individual unemployability 
due to service connected disabilities, granted service 
connection for hearing loss, and assigned a noncompensable 
disability rating for hearing loss.  The veteran did not file 
a notice of disagreement with respect to those issues.  
Accordingly, they are not within the Board's jurisdiction and 
will not be addressed in this decision.  

The veteran testified at a Travel Board hearing, chaired by 
the undersigned Veterans' Law Judge, in September 2005.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in October 2005.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  In an unappealed December 1983 rating decision, the RO 
denied service connection for inguinal hernia residuals. 

2.  The evidence associated with the claims file subsequent 
to the December 1983 rating decision is either cumulative or 
redundant of evidence already of record or is not sufficient 
to raise a reasonable possibility of substantiating the 
claim.

3.  The veteran's contentions with respect to dental trauma, 
even if conceded, would not warrant service connection for 
compensation purposes.

4.  The veteran does not have a current disability of the 
neck, shoulders, and knees.  

5.  A chronic low back disability was not present in service 
or until years thereafter, and the veteran's current low back 
disability is not etiologically related to service.

6.  The veteran has facial scars due to service trauma.


CONCLUSIONS OF LAW

1.  Since the December 1983 decision, new and material 
evidence has not been received, and so the claim of 
entitlement to service connection for inguinal hernia 
residuals is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156 (2005).

2.  Service connection for residuals of dental trauma for 
compensation purposes is not warranted as a matter of law.  
38 U.S.C.A. §§ 1110, 1712 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.381, 4.150 (2005).

3.  Disabilities of the neck, shoulders, knees, and low back 
were not incurred in or aggravated by active duty, and the 
incurrence or aggravation of arthritis of the low back during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).

4.  Facial scars are due to injury incurred in active duty.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen a previously denied claim of 
entitlement to service connection for residuals of an 
inguinal hernia, and is seeking service connection for 
fascial scars and residuals of dental trauma and injuries of 
his neck, shoulders, knees, and low back.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002).  

With respect to the veteran's claim for service connection 
for residuals of dental trauma, the pertinent facts are not 
in dispute and the law is dispositive.  Moreover, the Board 
has found the evidence currently of record to be sufficient 
to substantiate the veteran's claim for service connection 
for fascial scars.  Therefore, no further development with 
respect to either of these matters is required under the 
VCAA.

With respect to the other claims decided herein, the notice 
required by the VCAA and the implementing regulation, to 
include notice that the veteran should provide any pertinent 
evidence in his possession, was provided in September 2003 
and March 2004 letters from the RO to the veteran and his 
representative.  Even though the letters requested a response 
within 30 days and 60 days, respectively, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board notes that the RO has taken appropriate steps to 
assist the veteran in developing his claims; VA and private 
medical records identified by the veteran have been obtained; 
and extensive efforts were undertaken to obtain the veteran's 
service medical records.  Those records were not available 
and are presumed to have been destroyed in a 1973 fire at the 
National Personnel Records Center.  In light of the absence 
of service medical records, the Board has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  However, the legal standard for 
proving a claim for service connection is not lowered in such 
a case, but rather, the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran is increased.  See Russo v. Brown, 9 
Vet. App. 46 (1996).  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  Although the veteran has not been 
afforded a VA examination to determine the etiology of his 
current low back disability, as explained below, the Board 
has determined that such an examination is not required in 
this case.  

Accordingly, the Board will address the merits of the claims.  


Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  


Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, it is evidence 
received after the May 1983 rating decision.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.


Analysis

Combat Presumption

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).

The Board notes that although the veteran served in wartime, 
and has stated that he served in combat conditions, he does 
not contend that any of his claimed in-service injuries 
involved combat or were incurred or aggravated in combat, or 
that he was actually engaged in combat with the enemy for 
purposes of 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005).  Section 1154 requires that a veteran have 
actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).  The veteran's service records show 
that his occupational specialty was carpenter, and he did not 
receive any decorations consistent with combat engagement.  
Accordingly, the presumption afforded by 38 U.S.C.A. § 
1154(b) is not for application.

Hernia residuals

At the time of the December 1983 rating decision, the 
evidence of record included daily sick reports from the 
veteran's unit and the veteran's statements with respect to 
having suffered an injury to his abdominal muscles during 
service while engaged in strenuous lifting, and his belief 
that multiple post-service herniorrhaphy procedures were 
related to such injury.  The record also contained reports of 
a November 1977 surgical hernia repair.  

Since the December 1983 rating decision, the relevant 
evidence received consists entirely of the veteran's 
statements, which are similar to statements previously of 
record.  VA outpatient treatment records, VA examination 
reports, and private medical records received after the 
December 1983 rating decision do not discuss the veteran's 
hernia residuals.  

With respect to the veteran's statements, they are not 
considered material evidence because, as a layperson, the 
veteran is not competent to render a medical diagnosis or 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the December 1983 
denial of the veteran's claim is cumulative and redundant of 
evidence already of record, and does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has not been received and the claim for 
entitlement to service connection for inguinal hernia 
residuals is not reopened.


Dental Trauma

The Board notes that only the issue of entitlement to service 
connected compensation has been adjudicated by the RO.  The 
issue of entitlement to treatment for noncompensable dental 
disability has not been adjudicated by the RO, and is 
therefore not within the Board's jurisdiction.  While the 
Court has held that a claim for service connection for a 
dental disorder also raises a claim for outpatient dental 
treatment, Mays v. Brown, 5 Vet. App. 302 (1993), the veteran 
has specifically stated that he is not seeking dental 
treatment.  In his January 2003 claim, the veteran stated, 
"I am not seeking compensation[,] as the same is not 
authorized, nor am I seeking treatment at this time[,] 
because I have already paid for the repairs myself."  

The Board notes that, while the veteran specifically stated 
that he was not seeking compensation, the RO in fact 
adjudicated that claim, and the veteran appealed it.  
Accordingly, the Board will address that issue below.  Should 
the veteran wish to pursue a claim for outpatient dental 
treatment or a claim for reimbursement of unauthorized 
medical treatment for the dental work that has already been 
performed, he should raise those issues with the RO, or with 
the medical administration service of his local VA medical 
center (VAMC) or outpatient treatment clinic.  

With respect to the adjudicated claim of entitlement to 
service connection for a compensable dental trauma, in a 
September 2003 letter, the veteran described being struck in 
the face by a wood block, resulting in a chipped tooth which 
required a gold inlay.  

The Board notes that the veteran's service medical records 
are not of record; therefore, there is no documentary record 
of his having been treated for a chipped tooth during 
service.  However, the veteran is considered competent to 
describe the nature of his injury, including the fact that it 
resulted in a chipped tooth, as both the injury and the 
results are capable of lay observation and do not require 
medical expertise.  The Board accordingly accepts the 
veteran's account of his injury.  The Board also accepts his 
account that a gold inlay was applied during service.

The veteran submitted records from his post-service dentist 
showing that the gold inlay was removed and a crown placed on 
the tooth in 1980; a root canal was performed in 1997.  

VA regulations distinguish between "replaceable missing 
teeth" or periodontal disease and teeth lost as a result of 
"loss of substance of body of maxilla or mandible."  
Simington v. West, 11 Vet. App. 41 (1998); 38 C.F.R. § 3.381 
(2005).  The former may be considered service connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment, but only the 
loss of teeth as described in the latter provision is 
considered compensable, and may be rated under the 
appropriate diagnostic codes. 

The veteran's chipped tooth, repaired in service, with 
subsequent post-service repair is not an injury for which 
compensation may be granted.  38 C.F.R. § 3.381 (replaceable 
missing teeth and periodontal disease are not disabilities 
for compensation purposes).  Here, the facts are not at 
issue.  The veteran does not contend that any teeth were lost 
as a result of dental trauma.  Accordingly, service 
connection is denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) [in a case where the law 
and not the evidence is dispositive, a claim must be denied 
because of the absence of legal merit or the lack of 
entitlement under the law].

The Board notes that the veteran submitted additional medical 
records related to his dental claim in October 2005, after 
the January 2005 Statement of the Case (SOC) was issued.  The 
evidence consists of the report of a May 2005 X-ray of the 
veteran's teeth.  The veteran did not include a waiver of 
initial RO consideration of this evidence.  However, as this 
claim is being denied as a matter of law, based on the 
failure to allege a disability of the type for which 
compensation may be granted, the Board finds that the 
additional evidence is not pertinent, as it has no bearing on 
the outcome of the claim.  In essence, the additional 
evidence does not purport to establish a disability for which 
the relief sought may be granted, and the veteran does not so 
contend. 

The Board notes again that the veteran may be eligible for 
other benefits should he choose to pursue them.  To this 
point the veteran has indicated that he is not seeking such 
benefits, and the RO has not adjudicated such claims.    

Injuries of the Neck, Shoulders, Knees, and Low Back.

The veteran is seeking service connection for residuals of 
injuries of his neck, shoulders, knees, and low back.  

The Board notes that a claim of entitlement to service 
connection for multi joint arthritis was denied in a December 
1983 rating decision.  However, that rating decision 
contained no discussion of the issue, and neither the rating 
decision nor the veteran's claim specified the joints 
involved.  Accordingly, the Board does not consider the 
December 1983 rating decision as a prior denial of the claim 
now before it, as there is no basis on which to determine 
whether the particular disabilities now claimed were in fact 
adjudicated.  

The veteran essentially contends that he injured his neck, 
shoulders, knees, and low back during service while 
performing strenuous lifting, and that he now has 
disabilities of these joints.  

The Board notes initially that the record contains no 
diagnosis of a disability with respect to the neck, either 
shoulder and or either knee.  It is now well-settled that in 
order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  

As pointed out above, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.  See 38 U.S.C.A. § 5107(a) 
(West 2002).  Here, despite a VCAA letter which specifically 
requested such information and evidence, in compliance with 
38 U.S.C.A. § 5103A, the veteran has not done so.  The Court 
has held that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Accordingly, service connection is not warranted for 
these claimed disabilities.  

With respect to the low back claim, the record does contain a 
diagnosis of degenerative changes of the lumbar spine, 
rendered by T.M.F., D.C. in October 2003.  Accordingly, a 
current disability is shown.  

However, with respect to an injury or disease in service, the 
record contains no evidence to substantiate such a disease or 
injury.  The veteran is competent to testify as to his 
performance of strenuous lifting during service; however, 
strenuous lifting does not constitute a disease or injury.  
The veteran is not competent to diagnose an injury, disease 
or disability of the joints, muscles, or nerves, and such 
injury or disease is not capable of lay observation.  See 
Espiritu, 2 Vet. App. at 494-5.  Accordingly, an in-service 
injury or disease is not shown.  

While the current diagnosis is consistent with arthritis, it 
comes more than five decades after separation from service.  
Moreover, the record contains no competent evidence that 
purports to link the veteran's current low back disability to 
his military service.  The veteran has stated his belief that 
the current disability is related to service; however, he is 
not competent to state an opinion as the etiology of such 
disability.  Espiritu, 2 Vet. App. at 494-5.

The Board notes that a VA examination has not been conducted 
with respect to this issue.  The VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  In this case, the Board concludes 
that, as the evidence does not establish an in-service injury 
or disease with respect to the claimed disorder, an 
examination or nexus opinion is not necessary to reach a 
decision on the claim.  

In the absence of evidence of an in-service injury or disease 
upon which a medical examiner could base a nexus opinion, a 
remand and request for such an opinion would be to invite 
speculation on the part of the examiner.  Such an opinion 
would not reasonably be expected to produce probative 
evidence, and would not aid the Board in its decision or 
benefit the veteran.  Under the circumstances presented here, 
a remand for such examination and opinion would serve no 
useful purpose because such examination is not "necessary".  
Cf. Charles v. Principi, 16 Vet. App. 370 (2002).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).

Accordingly, this claim will also be denied.

Facial Scars.

A May 2002 cold injury protocol examination showed evidence 
of a small scarification on the jaw, 1-inch long, nontender 
with no depression.  At the September 2005 hearing before the 
undersigned, the veteran testified that he was injured in 
service when a block of wood struck his face, that the 
lacerations were sutured and that scars on his nose and chin 
remain.  These are all matters susceptible to lay 
observation, and the Board has found the veteran's testimony 
to be credible.  Moreover, the veteran's facial scars were 
observed by the undersigned at the September 2005 hearing.  
Finally, the Board notes that there is no medical evidence 
indicating that the scars are unrelated to service.  
Therefore, the Board concludes that service connection is in 
order for the veteran's facial scars.  


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for facial scars is granted.

New and material evidence not having been presented, 
reopening of the claim of entitlement to service connection 
for left inguinal hernia residuals is denied.

Service connection for residuals of dental trauma for 
compensation purposes is denied.

Service connection for residuals of injuries of the neck, 
shoulders, knees, and low back is denied.





______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


